Exhibit 10.20


PROPRIETARY & CONFIDENTIAL
EXECUTION VERSION




AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
APOLLO PRINCIPAL HOLDINGS XI, LLC
Dated April 11, 2016
and agreed amongst the parties hereto to be effective as of April 11, 2016
THE ORDINARY SHARES AND OTHER UNITS OF APOLLO PRINCIPAL HOLDINGS XI, LLC HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “SECURITIES ACT”), THE
SECURITIES LAWS OF ANY STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH UNITS MUST BE ACQUIRED
FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE
SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR PROVINCE, AND ANY
OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF THIS
LIMITED LIABILITY COMPANY AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS LIMITED LIABILITY COMPANY
AGREEMENT. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH UNITS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE
PERIOD OF TIME.







TABLE OF CONTENTS
Page
Article I DEFINITIONS1
Definitions
1

Article II FORMATION, TERM, PURPOSE AND POWERS8
Formation
8

Name
8

Term
8

Offices
8

2.05. Agent for Service of Process
8

Business Purpose
8

Powers of the Board
8

Members; Admission of New Members
9

Withdrawal of Withdrawing Member
9

Withdrawal
9

Article III MANAGEMENT9
Voting Rights of Members
9

Authority of the Board
10

Board Membership.
10

Board Meetings and Procedures.
11

Compensation
12

Expenses
12

Authority of the Members
12

Action by Written Consent or Ratification of the Members
13

Officers.
13

Article IV DISTRIBUTIONS14
Distributions
14

Liquidation Distribution
15

Limitations on Distribution
15

TAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
15

Initial Capital Contributions
15

No Additional Capital Contributions
15

Capital Accounts
15

Allocations of Profits and Losses
16

Special Allocations
16

Tax Allocations
17

Tax Advances
17

ction 5.08. Tax Matters
18

Other Allocation Provisions
18

Article VI BOOKS AND RECORDS; REPORTS19
Books and Records
19

Article VII ORDINARY SHARES, VOTING SHARES AND OTHER UNITS19
Units
19

Certificates
20

Register
20

Registered Members
20

Article VIII FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS20
Member Transfers
20

. Encumbrances
21

Further Restrictions
21

Rights of Assignees
22

Admissions, Withdrawals and Removals
22

Admission of Assignees as Substitute Members
22

Withdrawal and Removal of Members
23

Article IX DISSOLUTION, LIQUIDATION AND TERMINATION23
No Dissolution
23

Events Causing Winding Up
23

Distribution upon Winding Up
23

Time for Liquidation
24

Termination
24

Claims of the Members
24

Survival of Certain Provisions
24

Article X LIABILITY AND INDEMNIFICATION24
Liability of Members.
24

Indemnification.
25

Article XI MISCELLANEOUS27
Severability
27

11.02. Notices
27

Cumulative Remedies
27

Binding Effect
28

Interpretation
28

Counterparts
28

Further Assurances
28

Entire Agreement
28

Governing Law
28

Expenses
28

Amendments and Waivers
29

No Third Party Beneficiaries
30

Headings
30

ion 11.14. Construction
30

Power of Attorney
30

Letter Agreements; Schedules
31




AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
APOLLO PRINCIPAL HOLDINGS XI, LLC
This AMENDED AND RESTATED LIABILITY COMPANY AGREEMENT (this “Agreement”) of
Apollo Principal Holdings XI, LLC, an Anguilla limited liability company (the
“Company”) is dated April 11, 2016 and agreed by and among the Withdrawing
Member (as defined herein) and the Members (as defined herein) to be effective
as of April 11, 2016.
WHEREAS, the Company was formed as a limited liability company pursuant to the
Act (as defined herein) by (a) Finsco Limited, an authorized person of the
Company, causing the filing of the certificate of formation and articles of
formation of the LLC with the Registrar of Companies of Anguilla referred to in
Section 11 of the Act on April 13, 2015, and (b) the execution of the initial
limited liability company agreement of the Company as of December 17, 2015 (the
“Original Agreement”) by the Withdrawing Member.
WHEREAS, the Withdrawing Member and the Members wish to amend and restate the
Original Agreement effective as of April 11, 2016 to (i) effect the admission of
each Member, as member, (ii) effect the withdrawal of the Withdrawing Member,
and (iii) make the additional changes set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:

Article I

DEFINITIONS

Section 1.01.     Definitions. Capitalized terms used herein without definition
have the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):
“Act” means the Limited Liability Company Act, Interim Revised Statutes of
Anguilla, Chapter 6.
“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Adjusted Capital Account Balance” means, with respect to each Member, the
balance in such Member’s Capital Account adjusted (i) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to such
balance such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704-2(i)(5), and any amounts such Member is obligated to restore pursuant
to any provision of this Agreement or by applicable Law. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
“Agreement” has the meaning set forth in the recitals.
“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).
“AP Professional” means AP Professional Holdings, L.P., a Cayman Islands
exempted limited partnership.
“APO Corp.” means APO Corp., a Delaware corporation.
“APH X GP” means Apollo Principal Holdings X GP, Ltd., a Cayman Islands exempted
company.
“APO UK (FC)” means APO UK (FC), Limited, a United Kingdom incorporated company.
“Apollo Operating Group” means each of the Company, Apollo Principal Holdings I,
L.P., a Delaware limited partnership, Apollo Principal Holdings II, L.P., a
Delaware limited partnership, Apollo Principal Holdings III, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings IV, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings V, L.P.,
a Delaware limited partnership, Apollo Principal Holdings VI, L.P., a Delaware
limited partnership, Apollo Principal Holdings VII, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings IX, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings X, L.P.,
a Cayman Islands exempted limited partnership, AMH Holdings (Cayman), L.P., a
Cayman Islands exempted limited partnership, and Apollo Management Holdings,
L.P., a Delaware limited partnership, and any successors thereto or other
entities formed to serve as holding vehicles for the Issuer’s carry vehicles,
management companies or other entities formed to engage in the asset management
business (including alternative asset management), as set forth on Annex A, as
amended from time to time.
“Applicable Tax Representative” means, with respect to a tax matter, the Tax
Matters Member or the Partnership Representative (each in its capacity as such),
as applicable.
“Assignee” has the meaning set forth in Section 8.04.
“Assumed Tax Rate” means the highest effective marginal combined United States
federal, state and local income tax rate for a Fiscal Year prescribed for an
individual or corporate resident in New York, New York (taking into account (a)
the nondeductibility of expenses subject to the limitation described in Section
67(a) of the Code and (b) the character (e.g., long-term or short-term capital
gain or ordinary or exempt income) of the applicable income, but not taking into
account the deductibility of state and local income taxes for United States
federal income tax purposes). For the avoidance of doubt, the Assumed Tax Rate
will be the same for all Members.
“BBA Audit Rules” means subchapter C of Chapter 63 of the Code (sections 6221
through 6241 of the Code), as enacted by the Bipartisan Budget Act of 2015, Pub.
L. No. 114-74, as amended from time to time, and the Treasury Regulations
(whether proposed, temporary or final), including any subsequent amendments, and
administrative guidance, promulgated thereunder (or which may be promulgated in
the future), together with any similar United States state, local or non-U.S.
law.
“Board” means the board of Managers of the Company that manages and controls the
Company pursuant to this Agreement.
“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which commercial banking institutions are required or authorized
to be closed in the City of New York.
“Capital Account” means the separate capital account maintained for each Member
in accordance with Section 5.03.
“Capital Contribution” means, with respect to any Member, the aggregate amount
of money contributed to the Company and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Company upon
contribution or to which such property is subject, contributed to the Company
pursuant to Article V.
“Carrying Value” means, with respect to any Company asset, the asset’s adjusted
basis for United States federal income tax purposes, except that the initial
carrying value of assets contributed to the Company shall be their respective
gross fair market values on the date of contribution as determined by the Board,
and the Carrying Values of all Company assets shall be adjusted to equal their
respective fair market values, in accordance with the rules set forth in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as otherwise provided
herein, as of (a) the date of the acquisition of any additional Company interest
by any new or existing Member in exchange for more than a de minimis Capital
Contribution; (b) the date of the distribution of more than a de minimis amount
of Company assets to a Member; (c) the date a Company interest is relinquished
to the Company; (d) any other date specified in the Treasury Regulations or (e)
any other date specified by the Board; provided, however, that adjustments
pursuant to clauses (a), (b) (c) and (d) above shall be made only if such
adjustments are deemed necessary or appropriate by the Board to reflect the
relative economic interests of the Members. The Carrying Value of any Company
asset distributed to any Member shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Profits (Losses)” rather than the amount of depreciation determined for
United States federal income tax purposes, and depreciation shall be calculated
by reference to Carrying Value rather than tax basis once Carrying Value differs
from tax basis.
“Certificate” means the certificate of formation issued by the Registrar of
Companies in connection with the formation of the Company.
“Class” means the classes of Units into which the interests in the Company may
be classified or divided from time to time pursuant to the provisions of this
Agreement.
“Class A Shares” means the Class A Shares of the Issuer representing Class A
limited liability company interests of the Issuer.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Company” has the meaning set forth in the recitals.
“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
“Contingencies” has the meaning set forth in Section 9.03(a).
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
“Covered Person” and “Covered Persons” have the meanings set forth in Section
10.02(a).
“Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Creditable Foreign Tax” means a non-United States tax paid or accrued for
United States federal income tax purposes by the Company, in either case to the
extent that such tax is eligible for credit under Section 901(a) of the Code. A
non-United States tax is a Creditable Foreign Tax for these purposes without
regard to whether a Member receiving an allocation of such non-United States tax
elects to claim a credit for such amount. This definition is intended to be
consistent with the definition of “Creditable Foreign Tax” in Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.
“Distributable Cash” means cash received by the Company from dividends and
distributions or other income, other than cash reserves to account for
reasonably anticipated expenses and other liabilities, including, without
limitation, tax liabilities, as the Board may determine to be appropriate.
“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Exchange Agreement” means the second amended and restated exchange agreement
dated as of March 5, 2014 among the Issuer, the Apollo Operating Group, and the
equity owners of the Apollo Operating Group entities from time to time, as
amended from time to time.
“Exchange Transaction” means an exchange of Units for Class A Shares pursuant
to, and in accordance with, the Exchange Agreement or, if the Issuer and the
exchanging Member shall mutually agree, a Transfer of Units to the Issuer, the
Company or any of their subsidiaries for other consideration.
“Final Adjudication” has the meaning set forth in Section 10.02(a).
“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).
“Fiscal Year” means (i) the period commencing upon the formation of the Company
and ending on December 31, 2015 or (ii) any subsequent twelve-month period
commencing on January 1 and ending on December 31.
“Fund” means any pooled investment vehicle or similar entity sponsored or
managed, directly or indirectly, by the Issuer or any of its subsidiaries.
“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
“Issuer” means Apollo Global Management, LLC, a limited liability company formed
under the laws of the State of Delaware, or any successor thereto.
“Issuer Manager” means AGM Management, LLC, a limited liability company formed
under the laws of the State of Delaware and the manager of the Issuer, or any
successor manager of the Issuer.
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Company or any Member, as the case may be.
“Liquidation Agent” has the meaning set forth in Section 9.03.
“Manager” means a natural person serving as a member of the Board, who shall be
considered a “manager” within the meaning of the Act.
“Members” means APH X GP, AP Professional, and APO UK (FC), and each of the
Persons from time to time listed as a member in the books and records of the
Company, each in such Person’s capacity as a member of the Company.
“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Company Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Company for a
Fiscal Year equals the net increase, if any, in the amount of Company Minimum
Gain of the Company during that Fiscal Year, determined according to the
provisions of Treasury Regulations Section 1.704-2(c).
“Operating Group Units” refers to units in the Apollo Operating Group, each of
which represents one limited partner interest or limited liability company
interest in each of the limited partnerships or limited liability companies, as
the case may be, that comprise the Apollo Operating Group and any other
securities issued or issuable in exchange for or with respect to such Operating
Group Units (i) by way of a dividend, split or combination of shares or (ii) in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization. All calculations in respect of the Operating Group Units
shall assume that all Operating Group Units shall have vested fully as of the
date of determination.
“Ordinary Shares” means the Units of limited liability company interest in the
Company designated as the “Ordinary Shares” herein and having the rights
pertaining thereto as are set forth in this Agreement.
“Original Agreement” has the meaning set forth in the recitals.
“Partnership Representative” means, for any taxable year of the Company to which
the BBA Audit Rules apply, APO UK (FC) acting in the capacity of the
“partnership representative” (as such term is defined under the BBA Audit Rules)
or such other Person as is appointed to be the “partnership representative” by
the Board from time to time.
“Percentage Interest” means, with respect to any Member, the quotient obtained
by dividing the number of Units then owned by such Member by the number of Units
then owned by all Members, in each case excluding all Voting Shares.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.
“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Company, or particular items thereof, determined in
accordance with the accounting method used by the Company for United States
federal income tax purposes with the following adjustments: (a) all items of
income, gain, loss or deduction allocated pursuant to Section 5.05 shall not be
taken into account in computing such taxable income or loss; (b) any income of
the Company that is exempt from United States federal income taxation and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss; (c) if the Carrying Value of any asset differs from
its adjusted tax basis for United States federal income tax purposes, any gain
or loss resulting from a disposition of such asset shall be calculated with
reference to such Carrying Value; (d) upon an adjustment to the Carrying Value
(other than an adjustment in respect of depreciation) of any asset, pursuant to
the definition of Carrying Value, the amount of the adjustment shall be included
as gain or loss in computing such taxable income or loss; (e) if the Carrying
Value of any asset differs from its adjusted tax basis for United States federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of determining Profits and
Losses, if any, shall be an amount which bears the same ratio to such Carrying
Value as the United States federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis; provided that
if the United States federal income tax depreciation, amortization or other cost
recovery deduction is zero, the Board may use any reasonable method for purposes
of determining depreciation, amortization or other cost recovery deductions in
calculating Profits and Losses); and (f) except for items in (a) above, any
expenditures of the Company not deductible in computing taxable income or loss,
not properly capitalizable and not otherwise taken into account in computing
Profits and Losses pursuant to this definition shall be treated as deductible
items.
“Roll-up Agreements” mean collectively, each Roll-up Agreement, by and among BRH
Holdings, L.P., a Cayman Islands exempted limited partnership, AP Professional,
the Issuer, APO Asset Co, LLC, a Delaware limited liability company, APO Corp.,
and an employee of the Issuer or one of its subsidiaries, dated as of July 13,
2007, each as amended, restated, supplemented or otherwise modified from time to
time.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
“Similar Law” means any law or regulation that could cause the underlying assets
of the Company to be treated as assets of the Member by virtue of its member
interest in the Company and thereby subject the Company and the Board (or other
persons responsible for the investment and operation of the Company’s assets) to
laws or regulations that are similar to the fiduciary responsibility or
prohibited transaction provisions contained in Title I of ERISA or Section 4975
of the Code.
“Tax Advances” has the meaning set forth in Section 5.07.
“Tax Amount” has the meaning set forth in Section 4.01(b)(i).
“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).
“Tax Matters Member” means, for any taxable year of the Company subject to the
TEFRA Audit Rules, APO UK (FC) acting in the capacity of the “tax matters
partner” of the Company (as such term was defined in section 6231(a)(7) of the
Code under the TEFRA Audit Rules) or such other Person as may be appointed to be
the “tax matters partner” by the Board from time to time.
“TEFRA Audit Rules” means subchapter C of Chapter 63 of the Code (sections 6221
through 6234 of the Code), as enacted by the Tax Equity and Fiscal
Responsibility Act of 1982, Pub. L. No. 97-248, 96 Stat. 324, as amended from
time to time, and the Treasury Regulations (whether proposed, temporary or
final), including any subsequent amendments, and administrative guidance,
promulgated thereunder (or which may be promulgated in the future), together
with any similar United States state, local or non-U.S. law, but excluding the
BBA Audit Rules.
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
“Units” means the Ordinary Shares, the Voting Shares and any other Class of
Units authorized in accordance with this Agreement, which shall constitute
interests in the Company as provided in this Agreement and under the Act;
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the Company at any particular time as
set forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Member as provided in this Agreement, together with
the obligations of such Member to comply with all terms and provisions of this
Agreement.
“Voting Member” means a registered holder of Voting Shares, in such Person’s
capacity as such. For the avoidance of doubt, each such Voting Member is a
“member” of the Company within the meaning of the Act.
“Voting Shares” means the Units of limited liability company interest in the
Company designated as the “Voting Shares” herein and having the voting rights
pertaining thereto as are set forth in this Agreement.
“Withdrawing Member” means APO UK (FC), LLC, an Anguilla limited liability
company.

Article II    

FORMATION, TERM, PURPOSE AND POWERS

Section 2.01.    Formation. The Company was formed as a limited liability
company under the provisions of the Act on April 13, 2015. Each of the parties
hereto agrees that this Agreement shall be effective as of April 11, 2016. The
Company is hereby continued pursuant to the Act and this Agreement. If requested
by the Board, the Members shall promptly execute all certificates and other
documents consistent with the terms of this Agreement necessary for the Board to
accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the formation and operation
of a limited liability company under the laws of Anguilla, (b) if the Board
deems it advisable, the operation of the Company as a limited liability company
in all jurisdictions where the Company proposes to operate and (c) all other
filings required to be made by the Company.

Section 2.02.    Name. The name of the Company shall be, and the business of the
Company shall be conducted under the name of, Apollo Principal Holdings XI, LLC

Section 2.03.    Term. The term of the Company commenced on the date of the
issuance of the Certificate, and the term shall continue until the final
distribution of all remaining assets of the Company following dissolution of the
Company in accordance with Article IX.

Section 2.04.    Offices. The Company may have offices at such places as the
Board from time to time may select.

Section 2.05.    Agent for Service of Process. The Company’s registered agent
for service of process and registered office in Anguilla shall be Finsco
Limited, Mitchell House, P.O. Box 174, The Valley, Anguilla British West Indies,
or as otherwise determined by the Board from time to time.

Section 2.06.    Business Purpose. The Company shall have the power to engage in
any lawful act or activity for which limited liability companies may be formed
under the Act and engage in any and all activities necessary or incidental
thereto.

Section 2.07.    Powers of the Board. Subject to the limitations set forth in
this Agreement, the Board will possess and may exercise all of the powers and
privileges granted by the Act to managers of a limited liability company that is
managed exclusively by its managers, including, without limitation, the
ownership and operation of the assets contributed to the Company by the Members,
by any other Law or this Agreement, together with all powers incidental thereto,
so far as such powers are necessary or convenient to the conduct, promotion or
attainment of the purpose of the Company set forth in Section 2.06.

Section 2.08.    Members; Admission of New Members. Upon its execution of this
Agreement, (a) each of APH X GP, APO UK (FC), and AP Professional is hereby
admitted as a Member of the Company, and (b) each of APH X GP and APO UK (FC) is
admitted as a Voting Member. The Board, the Members and the Withdrawing Member
agree the Company shall continue as a limited liability company under the Act
after the admission of the Members. The rights, duties and liabilities of the
Members shall be as provided in the Act, except as is otherwise expressly
provided herein, and the Members consent to the variation of such rights, duties
and liabilities as provided herein. A Person may be admitted from time to time
as a new Member in accordance with Section 8.05 and Section 8.06; provided,
however, that each new Member shall execute and deliver to the Board or its
designee an appropriate supplement or counterpart or instrument of adherence to
this Agreement pursuant to which the new Member agrees to be bound by the terms
and conditions of the Agreement, as it may be amended from time to time.

Section 2.09.    Withdrawal of Withdrawing Member. Immediately following the
admission of the Members, the Withdrawing Member hereby withdraws as a member of
the Company and shall (a) receive a return of its initial capital contribution,
if any, (b) cease to be a Member of the Company, and (c) have no further right,
interest or obligation of any kind whatsoever as a Member of the Company. The
Board, the Members and the Withdrawing Member agree the Company shall continue
as a limited liability company under the Act after the withdrawal of the
Withdrawing Member.

Section 2.10.    Withdrawal. No Member shall have the right to withdraw as a
Member of the Company other than (a) as set forth in Section 2.09, and (b)
following the Transfer of all Units owned by such Member in accordance with
Article VIII.

Article III    

MANAGEMENT

Section 3.01.    Voting Rights of Members.
(a)    The power to elect the Board shall be vested exclusively in the Voting
Members in accordance with Section 3.03(a).
(b)    Each Voting Share shall be entitled to one vote. A total of 100 Voting
Shares shall be authorized and issued at all times.
(c)    Upon their respective execution of this Agreement, each of APH X GP and
APO UK (FC) shall hold 50 Voting Shares.
(d)    Unless agreed by the Board and approved by a majority of the Voting
Shares, the voting arrangement set forth in this Section 3.01 shall not change.
(e)    For the avoidance of doubt, Ordinary Shares bear no right to vote on any
matters relating to the Company.

Section 3.02.    Authority of the Board.
(a)    The business, property and affairs of the Company shall be managed under
the sole, absolute and exclusive direction of the Board, which may from time to
time delegate authority to officers or to others to act on behalf of the Board.
(b)    The Members hereby agree that the Board, acting without the consent of
any Member except as otherwise expressly required by this Agreement, shall be
and hereby is authorized to (i) open bank accounts on behalf of the Company in
such banks, and designate the persons authorized to sign checks, notes, drafts,
bills of exchange, acceptances, undertakings or orders for payment of money from
funds of the Company on deposit in such accounts, as may be deemed by the Board
to be necessary, appropriate or otherwise in the best interests of the Company
and, in connection therewith, execute any form of required resolution necessary
to open any such bank accounts; (ii) prepare and file, or cause to be prepared
and filed, by mail, facsimile or telephone, for and on behalf of the Company, an
Application for Employer Identification Number on United States Internal Revenue
Service Form SS-4, and to prepare, execute and file with the appropriate
authorities such other federal, state or local applications, forms and papers on
behalf of the Company as may be required by Law or deemed by the Board to be
necessary, appropriate or otherwise in the best interests of the Company, as
applicable; (iii) pay on behalf of the Company any and all fees and expenses
incident to and necessary to perfect the organization of the Company; (iv)
compromise the obligation of any Member to make a contribution or return of
money or other property paid or distributed in contravention of the Act; and (v)
admit any Person as an additional Member. Notwithstanding any other provision of
this Agreement, the Company, acting by the Board, is hereby authorized to enter
into, and to perform its obligations under, the aforementioned agreements,
deeds, receipts, certificates, filings and other documents, without any consent
of any Member, but such authorization shall not be deemed a restriction on the
power of the Company or the Board acting on behalf of the Company to enter into,
and to perform its obligations under, other agreements on behalf of the Company.
The Members agree that the Board may execute the aforementioned agreements,
deeds, receipts, certificates, filings and other documents on behalf of the
Company that the Board deems appropriate and that any prior acts of the Company
and the Board acting on behalf of the Company, consistent with the foregoing
authorizations, are hereby ratified and confirmed.
(c)    Each of the Managers in his or her capacity as such shall be considered a
“manager” within the meaning of the Act. A Manager acting individually in his or
her capacity as such will have the power to bind the Company.

Section 3.03.    Board Membership.
(a)    The Board shall consist of at least three Managers. The holders of a
majority of the Voting Shares shall have the right to elect each of the
Managers. Managers need not be Members. A majority of the Managers shall be
residents of the United Kingdom.
(b)    Any Manager may be removed at any time, with or without cause, by the
holders of a majority of the Voting Shares.
(c)    Any Manager may resign at any time by so notifying the chairperson in
writing. Such resignation shall take effect upon receipt of such notice by the
chairperson or at such later time as is therein specified, and unless otherwise
specified, the acceptance of such resignation shall not be necessary to make it
effective.
(d)    If at any time a vacancy is created on the Board by reason of the
incapacity, death, removal or resignation of any Manager, the vacancy will be
filled by another individual selected in accordance with Section 3.03(a).

Section 3.04.    Board Meetings and Procedures.
(a)    The Board shall hold regular meetings at such time and place within the
United Kingdom as shall be determined by the Board. Special meetings of the
Board may be called at any time by any Manager. Written notice shall be required
with respect to any meeting of the Board, and written notice of any special
meeting shall specify the purpose of the special meeting. Unless waived by all
of the Managers in writing (before, during or after a meeting) or with respect
to any Manager at such meeting, prior notice of any regular or special meeting
(including reconvening a meeting following any adjournments or postponements
thereof) shall be given to each Manager at least three Business Days (or one
Business Day in the case of clear and urgent need) before the date of such
meeting. Notice of any meeting need not be given to any Manager who shall
submit, either before, during or after such meeting, a signed waiver of notice.
Attendance of a Manager at a meeting shall constitute a waiver of notice of such
meeting, except when the Manager attends the meeting for the express purpose of
objecting at the beginning thereof to the transaction of any business because
the meeting is not properly called or convened.
(b)    No action may be taken by the Board unless a quorum is present. A quorum
shall consist of the presence, in person or by proxy, of a majority of all of
the Managers of which a majority are resident in the United Kingdom.
(c)    The Board shall act by majority vote of all Managers present at the
meeting, and each Manager shall have one vote.
(d)    No Manager shall be disqualified from acting on any matter because such
Manager is interested in the matter to be acted upon by the Board so long as all
material aspects of such matter have been disclosed prior to Board action in
reasonable detail to all Managers who are to act on such matter.
(e)    Each Manager may authorize another person or persons to vote and act for
such Manager by proxy, and such person or persons holding such proxy shall be
counted towards the determination of whether a quorum of the Board is present,
as well as for all other purposes when counting votes or attendance of the
Manager who has provided such proxy. One person may hold more than one proxy.
(f)    Any action required or permitted to be taken by the Board (or any
committee thereof) may be taken without a meeting, if at least two-thirds of the
Managers then in office consent in writing to such action.
(g)    The Board (and each committee thereof) shall cause to be kept at a
location within the United Kingdom a book of minutes of all of its resolutions
or actions by written consent and in which there shall be recorded with respect
to each meeting of the Board (or any committee thereof) the time and place of
such meeting, whether regular or special (and if special, how called), the names
of those present and the proceedings thereof.
(h)    Managers may participate in a meeting of the Board (or any committee
thereof) by conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear one another, and such
participation shall constitute presence in person at such meeting.
(i)    The Board may elect, by majority of all Managers then in office, a United
Kingdom resident chairperson, who shall either be an executive chairperson or a
nonexecutive chairperson. At each meeting of the Board, the chairperson shall
preside and, in his or her absence, Managers by a majority vote of those present
may appoint any United Kingdom resident member of the Board to preside at such
meeting. The secretary of the Company (or such other person as shall be
designated by the Board Managers) shall act as secretary at each meeting of the
Board. In case the secretary shall be absent from any meeting of the Board, an
assistant secretary shall perform the duties of secretary at such meeting or the
person presiding at the meeting may appoint any person to act as secretary of
the meeting.
(j)    The Board may designate one or more committees to take any action that
may be taken hereunder by the Board, which committees shall take actions under
such procedures (not inconsistent with this Agreement) as shall be designated by
it.

Section 3.05.    Compensation. The Managers shall not be entitled to any
compensation for services rendered to the Company in their capacity as such.

Section 3.06.    Expenses. The Company shall bear and/or reimburse (i) the
Managers for any expenses incurred by them in connection with serving on the
Board, and (ii) Issuer and APO UK (FC), with respect to the Company’s allocable
share of any expenses solely incurred by or attributable to the Issuer or APO UK
(FC) but excluding obligations incurred under the Amended and Restated Tax
Receivable Agreement, dated as of May 6, 2013 among APO Corp. and the Apollo
Operating Group entities party thereto, as amended from time to time or as
supplemented by an analogous agreement with Affiliated entities, by the Issuer,
income tax expenses of the Issuer or APO UK (FC) and indebtedness incurred by
the Issuer or APO UK (FC).

Section 3.07.    Authority of the Members. No Member, in its capacity as such,
shall participate in or have any control over the business of the Company.
Except as expressly provided herein, the Units do not confer any rights upon the
Members to participate in the affairs of the Company described in this
Agreement. Except as expressly provided herein, the Members shall have no right
to vote on any matter involving the Company, including with respect to any
merger, consolidation, combination or conversion of the Company. The conduct,
control and management of the Company shall be vested exclusively in the Board.
In all matters relating to or arising out of the conduct of the operation of the
Company, the decision of the Board shall be the decision of the Company. No
Member who is not also a Manager (and acting in such capacity) shall take any
part in the management or control of the operation or business of the Company
in. its capacity as a Member, nor shall any Member who is not also a Manager
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Company in his or its capacity as a Member in any
respect or assume any obligation or responsibility of the Company or of any
other Member. Notwithstanding the foregoing, the Company may employ one or more
Members from time to time, and such Members, in their capacity as employees of
the Company (and not, for clarity, in their capacity as Members of the Company),
may take part in the control and management of the business of the Company to
the extent such authority and power to act for or on behalf of the Company has
been delegated to them by the Board.

Section 3.08.    Action by Written Consent or Ratification of the Members. Any
action required or permitted to be taken by the Members pursuant to this
Agreement shall be taken if all Members whose consent or ratification is
required consent thereto or provide a consent or ratification in writing.

Section 3.09.    Officers.
(a)    The Board may delegate responsibility for all or some of the day-to-day
operations of the Company to officers of the Company. All officers shall have
such authority and perform such duties as may be provided in this Agreement or,
to the extent not so provided, by resolution passed by the Board. One person may
hold more than one office. The officers, to the extent of their powers set forth
in this Agreement or as delegated to them by the Board, are agents of the
Company and the actions of the officers taken in accordance with such powers
shall bind the Company.
(b)    The secretary of the Company will generally perform all the duties
usually appertaining to the office of secretary of a limited liability company.
(c)    The Board may designate such other persons as authorized persons of the
Company to take such actions as the Board may approve, including, but not
limited to, execution of documents on behalf of the Company.
(d)    Each officer shall hold office until he or she is removed in accordance
with clause (f) below or his or her earlier death, disability or resignation.
Any vacancy occurring in any of the officers of the Company, for any reason,
shall be filled by action of the Board.
(e)    Any officer may resign at any time by giving written notice to the Board.
Such resignation shall take effect at the time specified in such notice or, if
the time be not specified, upon receipt thereof by the Board. Unless otherwise
specified therein, acceptance of such resignation shall not be necessary to make
it effective.
(f)    Each officer shall be subject to removal, for any reason or no reason, by
the Board.
(g)    The compensation and terms of employment of all of the officers shall be
fixed by the Board.

Article IV    

DISTRIBUTIONS

Section 4.01.    Distributions.
(a)    With respect to any distribution to be made to holders of Ordinary
Shares, the amount to be distributed with respect to each Ordinary Share shall
be equal to the quotient obtained by dividing the total amount to be distributed
with respect to all such Ordinary Shares divided by the number of Ordinary
Shares outstanding as of the distribution record date. All other distributions
of Distributable Cash shall be made, at the discretion of the Board, to the
Members pro rata in accordance with their respective Percentage Interests.
(b)    Tax Distributions.
(i)    In addition to the foregoing, if the Board reasonably determines that the
taxable income of the Company for a Fiscal Year will give rise to taxable income
for the Members (“Net Taxable Income”), the Board shall cause the Company to
distribute Distributable Cash in respect of income tax liabilities (the “Tax
Distributions”) to the extent that other distributions made by the Company for
such year were otherwise insufficient to cover such tax liabilities, provided
that distributions pursuant to Section 4.02 and allocations pursuant to Section
5.04 related to such distributions shall not be taken into account for purposes
of this Section 4.01(b). The Tax Distributions payable with respect to any
Fiscal Year shall be computed based upon the Board’s estimate of the allocable
Net Taxable Income in accordance with Article V, multiplied by the Assumed Tax
Rate (the “Tax Amount”). For purposes of computing the Tax Amount, the effect of
any benefit under Section 743(b) of the Code will be ignored. Any Tax
Distributions shall be made to all Members, whether or not they are subject to
such applicable United States federal, state and local taxes, pro rata in
accordance with their Percentage Interest.
(ii)    Tax Distributions shall be calculated and paid no later than one day
prior to each quarterly due date for the payment by corporations on a calendar
year of estimated taxes under the Code in the following manner (A) for the first
quarterly period, 25% of the Tax Amount, (B) for the second quarterly period,
50% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year, (C)
for the third quarterly period, 75% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year and (D) for the fourth quarterly period, 100%
of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the Board
shall make an amended calculation of the Tax Amount for such Fiscal Year (the
“Amended Tax Amount”), and shall cause the Company to distribute a Tax
Distribution, out of Distributable Cash, to the extent that the Amended Tax
Amount so calculated exceeds the cumulative Tax Distributions previously made by
the Company in respect of such Fiscal Year. If the Amended Tax Amount is less
than the cumulative Tax Distributions previously made by the Company in respect
of the relevant Fiscal Year, then the difference (the “Credit Amount”) shall be
applied against, and shall reduce, the amount of Tax Distributions made for
subsequent Fiscal Years. Within 30 days following the date on which the Company
files a tax return on Form 1065, the Board shall make a final calculation of the
Tax Amount of such Fiscal Year (the “Final Tax Amount”) and shall cause the
Company to distribute a Tax Distribution, out of Distributable Cash, to the
extent that the Final Tax Amount so calculated exceeds the Amended Tax Amount.
If the Final Tax Amount is less than the Amended Tax Amount in respect of the
relevant Fiscal Year, then the difference (“Additional Credit Amount”) shall be
applied against, and shall reduce, the amount of Tax Distributions made for
subsequent Fiscal Years. Any Credit Amount and Additional Credit Amount applied
against future Tax Distributions shall be treated as an amount actually
distributed pursuant to this Section 4.01(b) for purposes of the computations
herein.

Section 4.02.    Liquidation Distribution. Distributions made upon dissolution
of the Company shall be made as provided in Section 9.03.

Section 4.03.    Limitations on Distribution. Notwithstanding any provision to
the contrary contained in this Agreement, the Board shall not make a Company
distribution to any Member if such distribution would violate the Act or other
applicable Law.

Article V    

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS

Section 5.01.    Initial Capital Contributions. The Members, other than APH X
GP, have made, on or prior to the date hereof, Capital Contributions and have
acquired the number of Ordinary Shares as specified in the books and records of
the Company. As a Voting Member, APH X GP has no obligation to make any Capital
Contribution.

Section 5.02.    No Additional Capital Contributions. Except as otherwise
provided in this Article V, no Member shall be required to make additional
Capital Contributions to the Company without the consent of such Member or
permitted to make additional Capital Contributions to the Company without the
consent of the Board.

Section 5.03.    Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Member, other than a
Person who holds no Units other than Voting Shares, in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Member shall be credited with such Member’s Capital
Contributions, if any, all Profits allocated to such Member pursuant to Section
5.04 and any items of income or gain which are specially allocated pursuant to
Section 5.05; and shall be debited with all Losses allocated to such Member
pursuant to Section 5.04, any items of loss or deduction of the Company
specially allocated to such Member pursuant to Section 5.05, and all cash and
the Carrying Value of any property (net of liabilities assumed by such Member
and the liabilities to which such property is subject) distributed by the
Company to such Member. Any references in any section of this Agreement to the
Capital Account of a Member shall be deemed to refer to such Capital Account as
the same may be credited or debited from time to time as set forth above. In the
event of any transfer of any interest in the Company in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest. For the
avoidance of doubt, a Voting Member shall not be entitled to any allocations or
distributions from the Company.

Section 5.04.    Allocations of Profits and Losses. Except as otherwise provided
in this Agreement, Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Company) shall be allocated in
a manner such that the Capital Account of each Member after giving effect to the
special allocations set forth in Section 5.05 is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made pursuant to
Article IV if the Company were dissolved, its affairs wound up and its assets
sold for cash equal to their Carrying Value, all Company liabilities were
satisfied (limited with respect to each non-recourse liability to the Carrying
Value of the assets securing such liability) and the net assets of the Company
were distributed to the Members pursuant to this Agreement, minus (ii) such
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
computed immediately prior to the hypothetical sale of assets. Notwithstanding
the foregoing, the Board shall make such adjustments to Capital Accounts as it
determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Member’s interest in the Company.

Section 5.05.    Special Allocations. Notwithstanding any other provision in
this Article V:
(a)    Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain or Member Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Company taxable year, the Members shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).
(b)    Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate the deficit balance in such Member’s Adjusted Capital Account
Balance created by such adjustments, allocations or distributions as promptly as
possible; provided that an allocation pursuant to this Section 5.05(b) shall be
made only to the extent that a Member would have a deficit Adjusted Capital
Account Balance in excess of such sum after all other allocations provided for
in this Article V have been tentatively made as if this Section 5.05(b) were not
in this Agreement. This Section 5.05(b) is intended to comply with the
“qualified income offset” requirement of the Code and shall be interpreted
consistently therewith.
(c)    Gross Income Allocation. If any Member has a deficit Capital Account at
the end of any Fiscal Year which is in excess of the sum of (i) the amount such
Member is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 5.05(c) shall be
made only if and to the extent that a Member would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article V have been tentatively made as if Section 5.05(b) and this Section
5.05(c) were not in this Agreement.
(d)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Members in accordance with their respective Percentage Interests.
(e)    Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period shall be allocated to the Member who bears the economic risk of
loss with respect to the liability to which such Member Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).
(f)    Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Company, or an entity owned directly or indirectly by the
Company, shall be allocated to the Members in proportion to the Members’
distributive shares of income (including income allocated pursuant to Section
704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.
(g)    Ameliorative Allocations. Any special allocations of income or gain
pursuant to Section 5.05(b) or (c) hereof shall be taken into account in
computing subsequent allocations pursuant to Section 5.04 and this Section
5.05(g), so that the net amount of any items so allocated and all other items
allocated to each Member shall, to the extent possible, be equal to the net
amount that would have been allocated to each Member if such allocations
pursuant to Section 5.05(b) or (c) had not occurred.

Section 5.06.    Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Company shall be allocated among the Members in
the same manner as the corresponding items of Profits and Losses and specially
allocated items are allocated for Capital Account purposes; provided that in the
case of any asset the Carrying Value of which differs from its adjusted tax
basis for United States federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the Board and permitted by the Code and
Treasury Regulations) so as to take account of the difference between Carrying
Value and adjusted basis of such asset. Notwithstanding the foregoing, the Board
shall make such allocations for tax purposes as it determines in its sole
discretion to be appropriate to ensure allocations are made in accordance with a
Member’s interest in the Company.

Section 5.07.    Tax Advances. To the extent the Board reasonably believes that
the Company is required by Law to withhold or to make tax payments on behalf of
or with respect to any Member (including pursuant to section 6225 of the BBA
Audit Rules) or the Company is subjected to tax itself by reason of the status
of any Member (“Tax Advances”), the Board may withhold such amounts and make
such tax payments as so required. All Tax Advances made on behalf of a Member
shall be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member. For all
purposes of this Agreement such Member shall be treated as having received the
amount of the distribution that is equal to the Tax Advance. If a Tax Advance is
required to be made by the Company and the Board determines that such amount is
allocable to the interest in the Company of a Person that is at such time a
Member, such Tax Advance shall be treated as being made on behalf of or with
respect to such Member for purposes of this Section 5.07 whether or not the tax
in question applies to a taxable period of the Company during which such Member
held an interest in the Company. Each Member hereby agrees to indemnify and hold
harmless the Company and the other Members from and against any liability
(including, without limitation, any liability for taxes, penalties, additions to
tax or interest other than any penalties, additions to tax or interest imposed
as a result of the Company’s failure to withhold or make a tax payment on behalf
of such Member which withholding or payment is required pursuant to applicable
Law but only to the extent amounts sufficient to pay such taxes were not timely
distributed to the Member pursuant to Section 4.01(b)) with respect to income
attributable to or distributions or other payments to such Member. To the extent
that any liability with respect to a Tax Advance relates to a former Member that
has withdrawn, sold, assigned, pledged, mortgaged, charged, or otherwise
transferred all or part of its interest in the Company, such former Member
(which in the case of a partial withdrawal, sale, assignment, pledge, mortgage,
charge or other transfer shall include a continuing Member with respect to the
portion of its interest in the Company so withdrawn, sold, assigned, pledged,
mortgaged, charged or transferred) shall indemnify the Company for its allocable
portion of such liability. Each Member acknowledges that, notwithstanding the
withdrawal, sale, assignment, pledge, mortgage, charge, or other transfer of all
or any portion of its interest in the Company, it may remain liable, pursuant to
this Section 5.07, for tax liabilities with respect to its allocable share of
income and gain of the Company for the Company’s taxable years (or portions
thereof) prior to such withdrawal, sale, assignment, pledge, mortgage, charge,
or other transfer, as applicable (including any such liabilities imposed under
section 6225 of the BBA Audit Rules).

Section 5.08.    Tax Matters. With respect to all taxable years to which the
TEFRA Audit Rules apply, the Tax Matters Member shall be permitted to take any
and all actions under the TEFRA Audit Rules and shall have any powers necessary
to perform fully in such capacity. With respect to all taxable years to which
the BBA Audit Rules apply, the Partnership Representative shall be permitted to
take any and all actions under the BBA Audit Rules (including making or revoking
the election referred to in section 6226 of the BBA Audit Rules). The Company
shall file as a partnership for federal, state, provincial and local income tax
purposes, except where otherwise required by Law. All elections required or
permitted to be made by the Company, and all other tax decisions and
determinations relating to federal, state, provincial or local tax matters of
the Company, shall be made by the Applicable Tax Representative, in consultation
with the Company’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Applicable Tax
Representative. The Applicable Tax Representative shall keep the other Members
reasonably informed as to any tax actions, examinations or proceedings relating
to the Company and shall submit to the other Members, for their review and
comment, any settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Company. As soon as reasonably
practicable after the end of each Fiscal Year, the Company shall send to each
Member a copy of United States Internal Revenue Service Schedule K-1, and any
comparable statements required by applicable United States state or local income
tax law as a result of the Company’s activities or investments, with respect to
such Fiscal Year. The Company also shall provide the Members with such other
information as may be reasonably requested for purposes of allowing the Members
to prepare and file their own tax returns. The Company shall use any reasonable
method or combination of methods in accordance with Section 706(d) of the Code
for the purpose of allocating or specifically allocating items of income, gain,
loss, deduction and expense of the Company for federal income tax purposes to
account for the varying interests of the Members for the Fiscal Year.

Section 5.09.    Other Allocation Provisions. Certain of the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1 (b) and shall be interpreted and applied in a manner consistent
with such regulations. Section 5.03, Section 5.04 and Section 5.05 may be
amended at any time by the Board if the Board believes such amendment is
advisable, so long as any such amendment does not materially change the relative
economic interests of the Members. Furthermore, the Board shall use its
reasonable best efforts to cause its subsidiaries to make adjustments to Capital
Accounts to reflect an adjustment to the carrying value of such subsidiaries
assets consistent with the adjustments to Carrying Values of the Company’s
assets hereunder.

Article VI    

BOOKS AND RECORDS; REPORTS

Section 6.01.    Books and Records.
(a)    At all times during the continuance of the Company, the Board shall
arrange for the preparation and maintenance of separate books of account for the
Company.
(b)    Except as limited by Section 6.01(c), each Member shall have the right to
receive, for a purpose reasonably related to such Member’s interest as a Member
in the Company, upon reasonable written demand stating the purpose of such
demand and at such Member’s own expense:
(i)    a copy of the Certificate and this Agreement and all amendments thereto,
together with a copy of the executed copies of all powers of attorney (if
applicable) pursuant to which the Certificate and this Agreement and all
amendments thereto have been executed; and
(ii)    promptly after their becoming available, copies of the Company’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.
(c)    The Board may keep confidential from the Members, for such period of time
as the Board determines in its sole discretion, (i) any information that the
Board reasonably believes to be in the nature of trade secrets or (ii) other
information the disclosure of which the Board believes is not in the best
interests of the Company, could damage the Company or its business or that the
Company is required by Law or by agreement with any third party to keep
confidential.

Article VII    

ORDINARY SHARES, VOTING SHARES AND OTHER UNITS

Section 7.01.    Units. Interests in the Company shall be represented by Units.
The Units initially are comprised of two Classes designated as Ordinary Shares
and Voting Shares. Each outstanding Ordinary Share has the same rights and
privileges to share in allocations and distributions as each other outstanding
Ordinary Share. The Board may establish, from time to time in accordance with
such procedures as the Board shall determine from time to time, other Classes,
one or more series of any such Classes, or other Company securities with such
designations, preferences, rights, powers and duties (which may be senior to
existing Classes and series of Units or other Company securities), as shall be
determined by the Board, including (i) the right to share in Profits and Losses
or items thereof; (ii) the right to share in Company distributions; (iii) the
rights upon the winding up, liquidation and dissolution of the Company; (iv)
whether, and the terms and conditions upon which, the Company may or shall be
required to redeem the Units or other Company securities (including sinking fund
provisions); (v) whether such Unit or other Company security is issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each Unit or
other Company security will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Units or other Company securities; and (viii) the right, if any, of the holder
of each such Unit or other Company security to vote on Company matters,
including matters relating to the relative designations, preferences, rights,
powers and duties of such Units or other Company securities. Except as expressly
provided in this Agreement to the contrary, any reference to “Units” shall
include the Ordinary Shares, the Voting Shares and any other Classes that may be
established in accordance with this Agreement. All Units of a particular Class
shall have identical rights in all respects as all other Units of such Class,
except in each case as otherwise specified in this Agreement.

Section 7.02.    Certificates. The Company shall issue certificates of limited
liability company interests evidencing the Units. Each certificate shall
identify the particular Class of Units represented by such certificate. Each
certificate evidencing any Unit shall bear an appropriate legend indicating the
existence of this Agreement and the restrictions on Transfer contained herein.
All certificates shall be signed by an authorized officer of the Company. Any
such signature may be a facsimile. No certificate shall be issued in bearer
form. The Company may issue a new certificate of Units in place of any
certificate previously issued by it that is alleged to have been lost, stolen or
destroyed. The Company may require the owner of the lost, stolen or destroyed
certificate, or its legal representative, to give the Company a bond sufficient
to indemnify it against any claim that may be made against it on account of the
alleged loss, theft or destruction of any such certificate or the issuance of a
new certificate.

Section 7.03.    Register. The register of the Company shall be the definitive
record of ownership of each Unit and all relevant information, including voting
rights, with respect to each Member.

Section 7.04.    Registered Members. The Company shall be entitled to recognize
the exclusive right of a Person registered on its records as the owner of Units
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in Units on the part of any other Person, whether or not it
shall have express or other notice thereof, except as otherwise provided by the
Act or other applicable Law.

Article VIII    

FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

Section 8.01.    Member Transfers.
(a)    No Member or Assignee thereof may Transfer (including by exchanging in an
Exchange Transaction) all or any portion of its Units or other interest in the
Company (or beneficial interest therein) without the prior consent of the Board,
which consent may be given or withheld, or made subject to such conditions
(including, without limitation, the receipt of such legal opinions and other
documents that the Board may require) as are determined by the Board, in each
case in the Board’s sole discretion. Any such determination in the Board’s
discretion in respect of Units shall be final and binding. Such determinations
need not be uniform and may be made selectively among Members, whether or not
such Members are similarly situated, and shall not constitute the breach of any
duty hereunder or otherwise existing at law, in equity or otherwise. Any
purported Transfer of Units that is not in accordance with, or subsequently
violates, this Agreement shall be, to the fullest extent permitted by Law, null
and void.
(b)    Subject to Section 8.03, the Board may consider consenting to an exchange
or Transfer of Units in an Exchange Transaction pursuant to the terms of the
Exchange Agreement. In the case of a Transfer of Units in connection with an
Exchange Transaction, the Percentage Interests of the Members shall be
appropriately adjusted to provide for, as applicable, a decrease in the number
of Units owned by the exchanging Member and an increase in the number of Units
owned by APO UK (FC).
(c)    Subject to Section 8.04, the Board may consider consenting to an exchange
or Transfer of Units by a Member that is a party to a Roll-up Agreement pursuant
to the terms and provisions thereof.

Section 8.02.    Encumbrances. No Member or Assignee may create an Encumbrance
with respect to all or any portion of its Units or other interest in the Company
(or any beneficial interest therein) unless the Board consents in writing
thereto, which consent may be given or withheld, or made subject to such
conditions as are determined by the Board, in the Board’s sole discretion.
Consent of the Board shall be withheld until the holder of the Encumbrance
acknowledges the terms and conditions of this Agreement. Any purported
Encumbrance that is not in accordance with this Agreement shall be, to the
fullest extent permitted by Law, null and void.

Section 8.03.    Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Member or
Assignee if:
(a)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(b)    such Transfer would require the registration of such transferred Unit or
of any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S securities laws (including Canadian provincial or
territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;
(c)    such Transfer would cause (i) all or any portion of the assets of the
Company to (A) constitute “plan assets” (under ERISA, the Code or any applicable
Similar Law) of any existing or contemplated Member, or (B) be subject to the
provisions of ERISA, Section 4975 of the Code or any applicable Similar Law, or
(ii) the Board to become a fiduciary with respect to any existing or
contemplated Member, pursuant to ERISA, any applicable Similar Law, or
otherwise;
(d)    to the extent requested by the Board, the Company does not receive such
legal and/or tax opinions and written instruments (including, without
limitation, copies of any instruments of Transfer and such Assignee’s consent to
be bound by this Agreement as an Assignee) that are in a form satisfactory to
the Board, as determined in the Board’s sole discretion; or
(e)    such Transfer would create a substantial risk that the Company would be
classified or otherwise treated other than as a partnership for United States
federal income tax purposes.

Section 8.04.    Rights of Assignees. Subject to Section 8.05 and Section 8.06,
the transferee of any permitted Transfer pursuant to this Article VIII will be
an assignee only (“Assignee”), and only will receive, to the extent transferred,
the distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Member which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Member, such other rights, and all obligations relating to, or in
connection with, such interest remaining with the transferring Member. The
transferring Member will remain a Member even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Company as a Member pursuant to Section 8.05 or Section 8.06. Any
transferring Member will remain liable to the Company as contemplated by Section
5.07 and shall, if requested by the Board, expressly acknowledge such liability
in such agreements as may be entered into by such Member in connection with such
transfer.

Section 8.05.    Admissions, Withdrawals and Removals.
(a)    No Member will be removed or entitled to withdraw from being a Member of
the Company except in accordance with Section 8.07.
(b)    Except as otherwise provided in Article IX or the Act, no admission,
substitution, withdrawal or removal of a Member will cause the commencement of
winding up or the dissolution of the Company. To the fullest extent permitted by
Law, any purported admission, withdrawal or removal that is not in accordance
with this Agreement shall be null and void.

Section 8.06.    Admission of Assignees as Substitute Members. An Assignee will
become a substitute Member only if and when each of the following conditions is
satisfied:
(a)    the Board consents in writing to such admission, which consent may be
given or withheld, or made subject to such conditions as are determined by the
Board, in each case in the Board’s sole discretion;
(b)    if required by the Board, the Board receives written instruments
(including, without limitation, copies of any instruments of Transfer and such
Assignee’s consent to be bound by this Agreement as a substitute Member) that
are in a form satisfactory to the Board (as determined in its sole discretion);
(c)    if required by the Board, the Board receives an opinion of counsel
satisfactory to the Board to the effect that such Transfer is in compliance with
this Agreement and all applicable Law; and
(d)    if required by the Board, the parties to the Transfer, or any one of
them, pays all of the Company’s reasonable expenses connected with such Transfer
(including, but not limited to, the reasonable legal and accounting fees of the
Company).

Section 8.07.    Withdrawal and Removal of Members.
(a)    If a Member ceases to hold any Units, then such Member shall cease to be
a Member and to have the power to exercise any rights or powers of a Member.
(b)    Unless otherwise determined by the Board in its sole and absolute
discretion, notwithstanding the provisions of section 24(2) of the Act, a Person
shall not cease to be a Member by reason of (i) the commencement and
continuation for more than 120 days of any proceedings against the member
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any law, or (ii) the appointment without
such Member’s consent or acquiescence of a trustee, receiver or liquidator of
the Member or of all or any substantial part of such Member’s properties, which
appointment has not been vacated within 90 days after the later of (x) such
appointment or (y) the expiration of any stay entered within 90 days after such
appointment.

Article IX    

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 9.01.    No Dissolution. Except as required by the Act, the Company
shall not commence winding up nor be dissolved by the admission of additional
Members or withdrawal of Members in accordance with the terms of this Agreement.
The Company may be wound up, liquidated, dissolved, and terminated only pursuant
to the provisions of this Article IX, and the Members hereby irrevocably waive
any and all other rights they may have to cause a winding up and/or dissolution
of the Company or a sale or partition of any or all of the Company assets.

Section 9.02.    Events Causing Winding Up. The Company shall be wound up upon
the occurrence of any of the following events:
(f)    any event which makes it unlawful for the business of the Company to be
carried on by the Members;
(g)    the written consent of the Board and holders of a majority of Voting
Shares;
(h)    any other event expressly set out in the Act not inconsistent with any
provision hereof requiring the Company to be wound up and dissolved;
(i)    if there are no remaining Managers; provided that the Company will not be
dissolved or required to be wound up in connection with any of the events
specified in this Section 9.02(d) if holders of a majority of Voting Shares
consent to or ratify the continuation of the business of the Company and the
appointment of at least one Manager within 90 days following the occurrence of
any such event.

Section 9.03.    Distribution upon Winding Up. Upon the commencement of the
winding up of the Company, the Board, or any other Person designated by the
Board (the “Liquidation Agent”), shall take full account of the assets and
liabilities of the Company and shall, unless the Board determines otherwise,
liquidate the assets of the Company as promptly as is consistent with obtaining
the fair value thereof and otherwise in accordance with the Act (to the extent
applicable) and this Agreement. The proceeds of any liquidation shall be applied
and distributed in the following order:
(a)    First, to the satisfaction of debts and liabilities of the Company
(including satisfaction of all indebtedness to Members and/or their Affiliates
to the extent otherwise permitted by Law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Company (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03; and
(b)    The balance, if any, to the Members, pro rata to each of the Members in
accordance with their Percentage Interests.

Section 9.04.    Time for Liquidation. A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.

Section 9.05.    Termination. The Company shall terminate when all of the assets
of the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the holders of Units
in the manner provided for in this Article IX.

Section 9.06.    Claims of the Members. The Members shall look solely to the
Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
any other Member or any other Person. No Member with a negative balance in such
Member’s Capital Account shall have any obligation to the Company or to the
other Members or to any creditor or other Person to restore such negative
balance during the existence of the Company, upon dissolution or termination of
the Company or otherwise, except to the extent required by the Act.

Section 9.07.    Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 11.09
shall survive the termination of the Company.

Article X    

LIABILITY AND INDEMNIFICATION

Section 10.01.     Liability of Members.
(a)    No Member shall be liable for any debt, obligation or liability of the
Company or of any other Member or have any obligation to restore any deficit
balance in its Capital Account solely by reason of being a Member of the
Company, except to the extent required by the Act.
(b)    This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Members hereto or on their respective Affiliates.
Further, the Members hereby waive any and all fiduciary duties that, absent such
waiver, may exist at or be implied by Law or in equity, and in doing so,
recognize, acknowledge and agree that their duties and obligations to one
another and to the Company are only as expressly set forth in this Agreement and
those required by the Act.
(c)    Subject to the Act, to the extent that, at law or in equity, any Member
has duties (including fiduciary duties) and liabilities relating thereto to the
Company or to another Member, the Members acting under this Agreement will not
be liable to the Company or to any such other Member for their good faith
reliance on the provisions of this Agreement. Subject to the Act, the provisions
of this Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Member otherwise existing at law or in
equity, are agreed by the Members to replace to that extent such other duties
and liabilities of the Members relating thereto.
(d)    The Board may consult with legal counsel, accountants and financial or
other advisors and any act or omission suffered or taken by the Board on behalf
of the Company or in furtherance of the interests of the Company in good faith
in reliance upon and in accordance with the advice of such counsel, accountants
or financial or other advisors will be full justification for any such act or
omission, and the Board will be fully protected in so acting or omitting to act
so long as such counsel or accountants or financial or other advisors were
selected with reasonable care.

Section 10.02.    Indemnification.
(c)    Each Manager (including any former Manager), the Applicable Tax
Representative, and each Member (including any former Member), in his capacity,
as such, and to the extent such Member participates, directly or indirectly, in
the Company’s activities (each, a “Covered Person” and collectively, the
“Covered Persons”) shall not be liable to the Company or, to the extent
applicable, to any of the other Members for any loss, claim, damage or liability
occasioned by any acts or omissions in the performance of its services
hereunder, unless it shall ultimately be determined by final judicial decision
from which there is no further right to appeal (a “Final Adjudication”) that
such loss, claim, damage or liability is due to an act or omission of a Covered
Person (i) made in bad faith or with criminal intent or (ii) that adversely
affected the Company and that failed to satisfy the duty of care owed pursuant
to the Company or as otherwise required by Law.
(d)    A Covered Person shall be indemnified to the fullest extent permitted by
Law by the Company against any losses, claims, damages, liabilities, and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Member or its activities on behalf of the
Company, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the Board or by reason of
serving or having served as a director, officer, consultant, advisor, manager,
member, partner, employee or stockholder of any enterprise in which the Company
or any of its Affiliates has or had a financial interest; provided that the
Company may, but shall not be required to, indemnify a Covered Person with
respect to any matter as to which there has been a Final Adjudication that its
acts or its failure to act (i) were in bad faith or with criminal intent, or
(ii) were of a nature that makes indemnification by the relevant Affiliate
unavailable. The right to indemnification granted by this Section 10.02 shall be
in addition to any rights to which a Covered Person may otherwise be entitled
and shall inure to the benefit of the successors by operation of law or valid
assigns of such Covered Person. The Company shall pay the expenses incurred by a
Covered Person in defending a civil or criminal action, suit, investigation or
proceeding in advance of the final disposition of such, action, suit,
investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that it is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 10.02, and in any suit in the name of the Company to
recover expenses advanced pursuant to the terms of an undertaking the Company
shall be entitled to recover such expenses upon Final Adjudication that the
Covered Person has not met the applicable standard of conduct set forth in this
Section 10.02. In any such suit brought to enforce a right to indemnification or
to recover an advancement of expenses pursuant to the terms of an undertaking,
the burden of proving that the Covered Person is not entitled to be indemnified,
or to an advancement of expenses, shall be on the Company (or any Member acting
derivatively or otherwise on behalf of the Company or the Members). The Board
may not satisfy any right of indemnity or reimbursement granted in this Section
10.02 or to which it may be otherwise entitled except out of the assets of the
Company (including, without limitation, insurance proceeds and rights pursuant
to indemnification agreements), and no Member shall be personally liable with
respect to any such claim for indemnity or reimbursement. The Board may enter
into appropriate indemnification agreements and/or arrangements reflective of
the provisions of this Section 10.02 and obtain appropriate insurance coverage
on behalf and at the expense of the Company to secure the Company’s
indemnification obligations hereunder and may enter into appropriate
indemnification agreements and/or arrangements reflective of the provisions of
this Section 10.02. Each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Section 10.02.
(e)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
the Members, the Covered Person shall not be liable to the Company or to any
Member for its good faith reliance on the provisions of this Agreement. Subject
to the Act, the provisions of this Agreement, to the extent that they restrict
or eliminate the duties and liabilities of a Covered Person otherwise existing
at law or in equity, are agreed by the Members to replace such other duties and
liabilities of each such Covered Person.

Article XI    

MISCELLANEOUS

Section 11.01.    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 11.02.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
11.02):
(a)    If to the Company, to:
Apollo Principal Holdings XI, LLC
9 West 57th St., 43rd Floor
New York, NY 10019
United States of America

(b)    If to any Member, to:
Apollo Principal Holdings XI, LLC
9 West 57th St., 43rd Floor
New York, NY 10019
United States of America

(c)    If to the Board, to:
Apollo Principal Holdings XI, LLC
9 West 57th St., 43rd Floor
New York, NY 10019
United States of America


Section 11.03.    Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

Section 11.04.    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

Section 11.05.    Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

Section 11.06.    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other electronic means) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 11.06.

Section 11.07.    Further Assurances. Each Member shall perform all other acts
and execute and deliver all other documents as may be necessary or appropriate
to carry out the purposes and intent of this Agreement.

Section 11.08.    Entire Agreement.
(a)    This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
(b)    For the avoidance of doubt, each of the Members that serve as a senior
managing director of any of the Apollo Operating Group entities or their
subsidiaries may from time to time enter into agreements with the Company in
respect of the terms of such service.

Section 11.09.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Anguilla. To the fullest extent
permitted by applicable law, the Board and each Member hereby agree that any
claim, action or proceeding by any Member seeking any relief whatsoever based
on, arising out of or in connection with, this Agreement or the Company’s
business or affairs shall be brought only in the courts of Anguilla. EACH MEMBER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.10.    Expenses. Except as otherwise specified in this Agreement, the
Company shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

Section 11.11.    Amendments and Waivers.
(a)    This Agreement (including any Annexes hereto) may be amended,
supplemented, waived or modified by the written consent of holders of a majority
of Voting Shares; provided that any amendment that would have a material adverse
effect on the rights or preferences of any Class of Units in relation to other
Classes of Units must be approved by the holders of not less than a majority of
the Percentage Interests of the Class affected; provided further, that the Board
may, without the written consent of any Member or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect: (i) any amendment, supplement, waiver or
modification that the Board determines to be necessary or appropriate in
connection with the creation, authorization or issuance of any class or series
of equity interest in the Company; (ii) the admission, substitution, withdrawal
or removal of Members in accordance with this Agreement; (iii) a change in the
name of the Company, the location of the principal place of business of the
Company, the registered agent of the Company or the registered office of the
Company; (iv) any amendment, supplement, waiver or modification that the Board
determines in its sole discretion to be necessary or appropriate to address
changes in United States federal income tax regulations, legislation or
interpretation; and (v) a change in the Fiscal Year or taxable year of the
Company and any other changes that the Board determines to be necessary or
appropriate as a result of a change in the Fiscal Year or taxable year of the
Company including a change in the dates on which distributions are to be made by
the Company.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
(c)    The Board may, in its sole discretion, unilaterally amend this Agreement
on or before the effective date of the final regulations to provide for (i) the
election of a safe harbor under Proposed Treasury Regulation Section 1.83-3(1)
(or any similar provision) under which the fair market value of a limited
liability company interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Company and each of
its Members to comply with all of the requirements set forth in such regulations
and Notice 2005-43 (and any other guidance provided by the Internal Revenue
Service with respect to such election) with respect to all limited liability
company interests transferred in connection with the performance of services
while the election remains effective, and (iii) any other related amendments.
(d)    Except as may be otherwise required by Law in connection with the
winding-up, liquidation, or dissolution of the Company, each Member hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Company’s property.
(e)    Upon obtaining such approvals required by this Agreement and without
further action or execution by any other Person, including any Member, (i) any
amendment to this Agreement may be implemented and reflected in a writing
executed solely by the Board, and (ii) the Members shall be deemed a party to
and bound by such amendment of this Agreement.

Section 11.12.    No Third Party Beneficiaries.
(a)    Subject to Section 11.12(b), this Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their permitted assigns
and successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement (other than
pursuant to Section 10.02).
(b)    Any Covered Person not being a party to this Agreement, may enforce any
rights granted to it pursuant to this Agreement in its own right as if it was a
party to this Agreement.
(c)    Notwithstanding any term of this Agreement, the consent of or notice to
any Person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.

Section 11.13.    Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

Section 11.14.    Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that it is the intent of the parties hereto that no presumption for or against
any party arising out of drafting all or any part of this Agreement will be
applied in any dispute relating to, in connection with or involving this
Agreement. Accordingly, the parties hereby waive to the fullest extent permitted
by Law the benefit of any rule of Law or any legal decision that would require
that in cases of uncertainty, the language of a contract should be interpreted
most strongly against the party who drafted such language.

Section 11.15.    Power of Attorney. Each Member, by its execution hereof,
hereby irrevocably makes, constitutes and appoints the Board as its true and
lawful agent and attorney in fact, with full power of substitution and full
power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
certificate of registration of the Company and all amendments thereto required
or permitted by Law or the provisions of this Agreement; (c) all certificates
and other instruments (including consents and ratifications which the Members
have agreed to provide upon a matter receiving the agreed support of Members)
deemed advisable by the Board to carry out the provisions of this Agreement
(including the provisions of Section 8.04) and Law or to permit the Company to
become or to continue as a limited liability company in each jurisdiction where
the Company may be doing business; (d) all instruments that the Board deems
appropriate to reflect a change or modification of this Agreement or the Company
in accordance with this Agreement, including, without limitation, the admission
of additional Members or substituted Members pursuant to the provisions of this
Agreement; (e) all conveyances and other instruments or papers deemed advisable
by the Board to effect the liquidation and termination of the Company; and (f)
all fictitious or assumed name certificates required or permitted (in light of
the Company’s activities) to be filed on behalf of the Company.

Section 11.16.    Letter Agreements; Schedules. Notwithstanding the provisions
of this Agreement, including Section 11.11, it is hereby acknowledged and agreed
that the Board on its own behalf or on behalf of the Company without the
approval of any Member or any other Person may enter into a side letter or
similar agreement to or with a Member which has the effect of establishing
rights under, or altering or supplementing the terms of, this Agreement. The
parties hereto agree that any terms contained in a side letter or similar
agreement to or with a Member shall govern with respect to such Member
notwithstanding the provisions of this Agreement. The Board may from time to
time execute and deliver to the Members schedules which set forth information
contained in the books and records of the Company and any other matters deemed
appropriate by the Board. Such schedules shall be for information purposes only
and shall not be deemed to be part of this Agreement for any purpose whatsoever.
Section 11.17. Partnership Status. Except and until such time as the parties
determine otherwise, the parties intend to treat the Company as a partnership
for United States federal, state and local income tax purposes. Except as
otherwise notified in writing by the parties, the Board hereby agrees to take
all reasonable actions (or, if applicable, refrain from taking any action) as
may be reasonably required in order for the Company to be treated as a
partnership for United States federal, state and local income tax purposes.
[Signature Page Follows]





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a deed of
the date first written above.




Members:


APO UK (FC), LIMITED




By:    /s/ Sanjay Patel            
Name:    Sanjay Patel
Title:    Director




APOLLO PRINCIPAL HOLDINGS X GP, LTD.




By:    /s/ Shari L. Verschell            
Name:    Shari L. Verschell
Title:    Vice President


AP PROFESSIONAL HOLDINGS, L.P.


By:    BRH Holdings GP, Ltd.,
its general partner




By:    /s/ John J. Suydam            
Name:    John J. Suydam
Title:    Vice President




Withdrawing Member:


APO UK (FC), LLC


By:    Apollo Global Management, LLC,
its sole member


By:    AGM Management, LLC,
its sole manager




By:    /s/ John J. Suydam            
Name:    John J. Suydam
Title:    Vice President









Annex A












701500.0030 EAST 110214371 v11